          Case 1:16-cr-00127-SPW Document 58 Filed 02/11/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 16-I27-BLG-SPW
                        Plaintiff,

  vs.                                                ORDER


  JOHN EDWARD TERRY,

                        Defendant.


        Upon the Defendant's Second Motion for Early Tennination of Supervision

(Doc. 57), pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and

good cause being shown,

        IT IS HEREBY ORDERED that the Defendant's motion is GRANTED.


JOHN TERRY'S supervised release is terminated as of the date of this Order.

        The Clerk shall forthwith notify the parties and the U.S. Probation Office of

the making of this Order.

        DATED this // day of February 2021.

                                              SUSAN P. WATTERS
                                              United States District Judge
